Citation Nr: 1510214	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from July 2001 to February 2002 and from July 2006 to October 2007.  The Veteran is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In an April 2014 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an October 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

The issue of entitlement to a right shoulder disability was also remanded in the April 2014 Board decision.  In an October 2014 rating decision, service connection was granted for right shoulder cuff area tendonitis and a 10 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; as such, it is accordingly resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

In the April 2104 Remand, the Board instructed the AOJ to obtain the Veteran's treatment records from the Vet Center in Boise, Idaho.  To this end, the Veteran submitted a VA Form 21-4142 dated November 2014 as to his Boise Vet Center treatment records.  Critically, however, the AOJ failed to request or obtain said records.  A remand to obtain these outstanding Vet Center treatment records is therefore required.

Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding treatment and/or evaluation that the Veteran has received at the Vet Center in Boise, Idaho.

2. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

